Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
Claim limitations “control entry holding part” (claim 1 lines 8-9 and claim 10 lines 10-11), “packet processing part” (claim 1 lines 10-12 and claim 10 lines 12-14), “register change part” (claim 1 lines 13-14, claim 6, claim 10 lines 15-16, and claim 17), and “switch control part” (claim 8 lines 7-10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “section” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, 8, 10, and 17 are have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  Figures 1-19 show the function of the “control entry holding part” as holds control entries set by a predetermined control apparatus, “packet processing part” as selects a control entry to be applied to a received packet by referring to a value on the register in addition to match conditions for the control entry, “register change part” as changes the value on the register in a case where a change instruction for the value on the register is set to the control entry selected, and “switch control part” as sets, to a switch, a first control entry for setting change instructions for a value on a register held by the switch, and a second control entry which causes the switch to execute a predetermined process using the value on the register as a match condition.  Refer to Specification, Sections 0017-0067.  Also: in Figures 1-3: “control entry holding part” is control entry holding part 22, “packet processing part” is packet processing part 23, “register change part” is register change part 24”, and “switch control part” is switch control port 11.  The specification discloses in Section 0067 that all units can be implemented as processors or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

b)  Claim 10 lines 10-11: “a predetermined control apparatus” should be changed to --the predetermined control apparatus--.
c)  Claim 14 line 3: the wording “the switch is provided with a plurality of the register” is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al in view of U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000).
	Referring to claim 1, Zhang et al disclose in Figures 1-22 a switch (managed forwarding element MFE 300, MFE 300 is a switch; Section 0039), comprising:
A register (not shown, but MFF 300 includes registers that represent data structures stored in memory by MFE 300 that processes a packet in order to keep track of various packet information while processing the packet over multiple stages; Sections 0041, 0053, and 0066-0068).
At least a processor (processing unit 2210; MFE 300 comprises a processing unit 2210; Sections 0161-0168)
A memory (system memory 2225; MFE 300 comprises system memory 2225 that is connected to processing unit 2210 via bus 2205; Sections 0161-0168) in circuit communication with the processor.

A control entry holding part (forwarding table 340) that holds control entries (flow entries) set by a predetermined control apparatus (not shown, network controller).  The forwarding table 340 contains a plurality of flow entries.  A network controller generates flow entries, and sends the flow entries to MFE 300, wherein MFE 300 stores the received flow entries in forwarding tale 340; Sections 0033, 0035, 0052, 0057, 0074, and 0077-0080.
A packet processing part (processing unit 2210) that selects a control entry to be applied to a received packet by referring to a value on the register (each flow expression includes a value on the register) in addition to match conditions (of a flow expression) for the control entry.  Each flow entry is made up of a flow expression and corresponding action.  A flow expression contains a set of match conditions, which filter packets based on packet headers/metadata.  When a packet meets the match conditions for a particular flow entry, MFE 300 applies the set of actions specified by the flow entry.    For example Figure 8: first flow entry includes a match condition of reg1=1 (claimed “a value on the register”) and sMAC=A.  If matched, this flow entry specifies for MFE 300 to perform the corresponding action of: modify the register 1 value, load a value into register 2, and resubmit the packet for further processing (reg1=2, reg2=1, rs).
A register change part (processing unit 2210) that changes the value (for example: reg1=2) on the register in a case where a change instruction (for example: reg1=2) for the value on the register is set to the control entry selected.  For example Figure 8: first flow entry includes a match condition of reg1=1 and sMAC=A.  If matched, this flow entry specifies for MFE 300 to perform the corresponding action of: modify the register 1 value (claimed “changes the value on the register in a case where a change instruction for the value on the register is set to the control entry selected”), load a value into 
Referring to claim 8, Zhang et al disclose in Figures 1-22 a control apparatus (not shown, network controller), comprising:
At least a processor (processing unit 2210; network controller comprises a processing unit 2210; Sections 0161-0168)
A memory (system memory 2225; network controller comprises system memory 2225 that is connected to processing unit 2210 via bus 2205; Sections 0161-0168) in circuit communication with the processor.
Wherein the processor is configured to execute program instructions stored in the memory to implement (processing unit 2210 executes program instructions in system memory 2225 to perform network controller functions; Sections 0161-0168):
A switch control part (processing unit 2210) that sets, to a switch (MFE 300, MFE 300 is a switch; Section 0039), a first control entry (for example: reg1=2) for setting change instructions for a value on a register (not shown, but MFF 300 includes registers that represent data structures stored in memory by MFE 300 that processes a packet in order to keep track of various packet information while processing the packet over multiple stages; Sections 0041, 0053, and 0066-0068) held by the switch, and a second control entry (for example: reg2=1, rs) which causes the switch to execute a predetermined process using the value on the register as a match condition (for example: reg1=1).  MFE 300 includes a forwarding table 340 that contains a plurality of flow entries.  A network controller generates flow entries, and sends the flow entries to MFE 300, wherein MFE 300 stores the received flow entries in 
	Referring to claim 10, Zhang et al disclose in Figures 1-22 a communication system, comprising:
A predetermined control apparatus (not shown, network controller).
A switch (MFE 300) that comprises:
A register.
At least a processor.
 	A memory in circuit communication with the processor.
Wherein the processor is configured to execute program instructions stored in the memory to implement:

A packet processing part that selects a control entry to be applied to a received packet by referring to a value on the register in addition to match conditions for the control entry.
A register change part that changes the value on the register in a case where a change instruction for the value on the register is set to the control entry selected.  Refer to the rejection of claim 1.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000), and in further view of U.S. Publication No. 20170366430 to Seo et al.
	Zhang et al do not disclose wherein the switch is arranged between ECUs mounted on a vehicle. 
Seo et al disclose in Section 0006 wherein a switch is used to control communications between ECUs on a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the switch is arranged between ECUs mounted on a vehicle.  One would have been motivated to do so to use the switch for communication between ECUs on a vehicle, thereby making the system more flexible by applying the system to a vehicular system with ECUs.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000), and in further view of U.S. Publication No. 20180262466 to Atad et al.
	Zhang et al do not disclose wherein a plurality of the register is provided and values on the register respectively indicate vehicle states.
Atad et al disclose in Figure 1 and Section 0036 wherein content is loaded from storage system 140 into memory 120 (claimed “register”) where it is processed by controller 105.  The content may be values indicating/representing vehicle states; so memory 120 includes values representing vehicle wherein a plurality of the register is provided and values on the register respectively indicate vehicle states.  One would have been motivated to do so to use the register to indicate vehicle states, thereby making the system more flexible by applying the system to a vehicular system.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000) in view of U.S. Publication No. 20180262466 to Atad et al, and in further view of U.S. Publication No. 20160231977 to Yamada et al.
	Zhang et al do not disclose wherein at least one of the vehicle states indicates a shift position. 
Yamada et al disclose in Section 0031 wherein a vehicle state includes a shift position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein at least one of the vehicle states indicates a shift position.  One would have been motivated to do so since a conventional vehicle state is a shift position to indicate the shift position of a vehicle.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000) in view of U.S. Publication No. 20180262466 to Atad et al, and in further view of U.S. Publication No. 20180065637 to Bassindale. 
	Zhang et al do not disclose wherein at least one of the vehicle states indicates a key switch state. 
Bassindale discloses in Section 0149 wherein a vehicle state includes a vehicle key switch state.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein at least one of the vehicle states indicates a key switch state..
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000), and in further view of U.S. Publication No. 20150124815 to Beliveau et al.
	Zhang et al do not disclose wherein the register change part notifies the predetermined control apparatus that the register value is changed in a case where the value on the register is changed. 
Beliveau et al disclose in Section 0087 a network with a plurality of switches and a controller, wherein the plurality of switches includes a microflow table.  When there is an update/change in a microflow table of a particular switch, the particular switch notifies the controller of the update/change.  By applying Beliveau et al to Zhang et al: since Beliveau et al disclose that switches can notify a controller of a change in a table, MFEs of Zhang et al can notify the network controller of changes in their tables, since a forwarding table includes values of registers.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the register change part notifies the predetermined control apparatus that the register value is changed in a case where the value on the register is changed.  One would have been motivated to do so to notify the controller apparatus of changes in the network, since the controller controls the network.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000), and in further view of U.S. Publication No. 20120195233 to Wang et al.
	Zhang et al do not disclose wherein the switch configures a control channel having a ring shape topology together with other switches so as to connect to the predetermined control apparatus, and performs switching of the control channel when a failure occurs in the ring shape topology. 
Wang et al disclose in Figures 1-6 wherein a control channel is in a ring topology connected a plurality of switches and a network (claimed “predetermined control apparatus”).  If there is failure in the ring topology, switching occurs.  For example in Figure 3, when there is failure between switches S2 wherein the switch configures a control channel having a ring shape topology together with other switches so as to connect to the predetermined control apparatus, and performs switching of the control channel when a failure occurs in the ring shape topology.  One would have been motivated to do so since a ring shape topology is a conventional topological arrangement for use with a control channel, and switching of the control channel in case of failure provides failure recovery.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150016279 to Zhang et al U.S. Publication No. 20150010000 to Zhang et al (Zhang et al ‘000), and in further view of U.S. Publication No. 20070002883 to Edsall et al.
	Zhang et al do not disclose that, based on a notice of change of the value on the register from the switch, causes switch(es) other than the switch to change the value on the register.
Edsall et al disclose in Sections 0092-0102 wherein each switch of a plurality of switches includes a forwarding table; when there is a change in an entry of the forwarding table of one of the switches, a control processor notifies other switches to update their forwarding tables accordingly.  By applying Edsall et al to Zhang et al: Since Edsall et al disclose that a control processor notifies other switches in the network to update their forwarding tables, network controller of Zhang et al can notify other MFEs to update their forwarding tables in case of changes in values in registers of the forwarding table of one MFE, since a forwarding table includes values of registers.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include that, based on a notice of change of the value on the register from the switch, causes switch(es) other than the switch to change the value on the register.  One would have been motivated to do so to notify other switches in the network of the change in value to update other switches of the network of network changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120020361 to Ueno disclose in Figures 1-14 wherein a controller has an entry control block and a flow table setting block; an entry control block forecasts a load when packets matching the target entry are forwarded to the controller, using a table with a matching condition and corresponding action.  Refer to Sections 0037-0103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
February 17, 2022